Citation Nr: 0912605	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-21 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to June 
1997.  The character of his service from May 1993 to June 
1997 bars entitlement to VA benefits based on that period of 
service.  

This appeal arises from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claim in September 2008.  The additional development ordered 
by the Board has been completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy.  

2.  The Veteran's current psychiatric symptoms do not meet 
the criteria for diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f)(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in February 2004, February 2005, July 2007, 
and October 2008, the VA satisfied the foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The August 2007 supplemental statement 
of the case included the information required by Dingess.  
The matter was readjudicated as described in a January 2009 
supplemental statement of the case.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2008).  

Service personnel records document the Veteran served on 
active duty from November 1989 to June 1997.  He returned 
from Saudi Arabia in September 1991.  His specialty was 
telecommunications.  

In a December 1997 statement the Veteran reported being 
deployed to Saudi Arabia from June 1991 to September 1991.  
On his Persian Gulf War Registry Code Sheet, the Veteran 
stated he was never under enemy fire.  The evidence does not 
demonstrate the Veteran was engaged in combat with the enemy.  

The veteran contends the in-service stressful event which 
caused him to develop PTSD was his presence at the time of a 
fire that destroyed a significant amount of his unit's 
ammunition and other equipment in Doha, Kuwait in July 1991.  
This fire effecting elements of the 11th Armored Cavalry 
Regiment is an historical fact, and the veteran's service 
medical records reflect his assignment to the headquarters 
troop of this unit in entries dated shortly before and 
shortly after the fire.  Likewise, the partial service 
personnel records that have been obtained show the veteran's 
service in Southwest Asia at approximately this time, and the 
veteran submitted personal snapshots of the wreckage from the 
aftermath of this fire.  The Board concluded the evidence 
verified the occurrence of the Veteran's claimed stressor and 
the Veteran's presence at the event.  

As there was evidence of a verified stressor, the Board next 
considered whether there was evidence supporting a diagnosis 
of PTSD, as required by the regulations.  

Service medical records in February 1995 document the Veteran 
requested assistance with detoxification from cocaine.  
Cocaine dependence was diagnosed.  A psychiatric consult 
dated in February 1995 includes diagnoses on Axis I of 
Cocaine Dependence, Nicotine Dependence, R/O Alcohol 
Dependence and Cannabis Abuse.  On Axis II, R/O Antisocial 
Personality Disorder versus Adult Antisocial Behavior was 
noted.  September 1995 service treatment records reveal the 
Veteran failed to complete treatment.  

A VA psychiatric evaluation in November 1997 included 
diagnosis of dementia of unknown etiology and an adjustment 
disorder.  

A VA Persian Gulf War History noted the Veteran reported 
problems with his memory and nightmares.  A January 1998 
consultation report from the Mental Hygiene Clinic reveals 
the Veteran reported nightmares/flashbacks, night sweats, and 
depression on an off.  His concentration and memory were 
poor.  He also isolated himself.  He denied any 
hallucinations, suicidal or homicidal ideation.  Stated he 
last used drugs in 1994.  Gulf War Syndrome-PTSD was the 
assessment.  

An April 2000 VA record reveals the Veteran claimed he had 
problems.  He was unable to concentrate, was not sleeping 
well, had mood swings, and isolated himself since he got out 
of the Gulf War.  He was talkative with pressured speech.  He 
stated that he was experiencing the same things those people 
who were in Vietnam and the Gulf War did and wondered if he 
was having the same problems as theirs.  He had been in jail 
many times between 1992 and 1995 related to AWOL and cocaine.  
He denied any suicidal or homicidal ideation.  He admitted to 
alcohol abuse until 1998.  He quit drugs in 1996.  His 
memory, concentration, insight and judgment were intact.  
PTSD-Gulf War was the diagnosis on Axis I.  On Axis IV, "PS 
stressor-Gulf War Experience" was recorded.  

June 2000 notes from the VA mental hygiene clinic reveal the 
Veteran had "weird" experiences when trying to sleep.  He 
had a tightening of his head, akin to nightmares, but once he 
got to sleep it was better.  He related having mood swings 
and was either very happy or very sad.  He denied any 
suicidal or homicidal ideation.  Bipolar disorder and 
"?PTSD" were the diagnoses.  

In September 2000, a VA compensation and pension examination 
was conducted.  The Veteran reported having mood swings, 
difficulty sleeping, night sweats and memory loss.  He served 
in Saudi Arabia with the 11th Armored Cavalry from June 1991 
to September 1991.  While working in Kuwait, he was involved 
in repairing communications.  He described an explosion that 
occurred in the compound when ammunition was mistakenly 
stored  within the compound, caught fire and exploded.  He 
related his problems to his service in the military.  The 
examiner reviewed the claims folder and took an extensive 
history from the Veteran.  A Cognitive disorder and a mood 
disorder were the diagnoses on Axis I.  On Axis IV, was 
listed Persian Gulf Veteran.  

April 2001 VA nursing notes reveal the Veteran was out of 
medications.  He was appropriately and neatly groomed.  He 
was alert and oriented times three.  His speech was coherent, 
relevant and his behavior cooperative.  His affect and mood 
were fair.  He was sleeping four to five hours a night.  He 
denied any hallucinations, destructive thoughts or use of 
illegal drugs.  He had two-twelve ounce cans of beer.  His 
mood was subdued with good eye contact.  His memory and 
cognition were maintained.  The assessment recorded was 
stable with diagnosis of bipolar disorder.  

An October 2003 VA record indicates the Veteran was referred 
from a PTSD Community Program Health Service.  The Veteran 
had been referred to VA mental health due to a history of 
cyclic depression.  As to his current problems, the Veteran 
reported he had been free of drug use until late August when 
his wife left him.  He was arrested for possession of cocaine 
and drug paraphernalia in September.  He began drinking 
heavily, and using a variety of substances, including cocaine 
and hydrocodone.  He was oriented in all spheres.  His 
appearance was casual and well groomed.  His thoughts were 
coherent, logical and relevant.  His affect was anxious but 
congruent.  The Veteran had difficulty with recall of 
personal information.  His attention and concentration were 
adequate.  There was no pressure of speech or tangentiality.  
No indications of psychotic processes.  The diagnoses on Axis 
I were R/O polysubstance dependence versus abuse, adjustment 
disorder, and mixed disturbance of mood and conduct.  On Axis 
IV was noted separation from wife and son and pending legal 
problems.  

April 2004 VA nursing notes reveal the Veteran's cocaine 
dependence was in early partial remission.  Other impressions 
noted were cocaine induced mood disorder with insomnia, and 
R/O PTSD.  

In April 2005, the Veteran told VA examiners he had a recent 
exacerbation of his PTSD due to the loss of two family 
members.  He reported worsening flashbacks, hypervigilance 
and occasional feelings of numbness.  He reported being able 
to ignore visual hallucinations, but had some difficulty 
lately functioning.  The impressions recorded were PTSD 
exacerbation, history of depression, alcohol and cocaine 
dependence, currently in remission.  

The Veteran was voluntarily admitted to a VA facility in 
April 2007 and a psychiatric consult was ordered.  In his 
assessment the VA psychiatrist noted the Veteran had just 
been released from jail.  He had no money and it was not 
clear he had anywhere to go.  He had minimal social support 
and a long history of impulsivity.  The examiner concluded 
that at that time he was a danger to himself and could be 
dangerous to others.  On Axis I the diagnoses included a 
Depressive disorder, an Impulse Control Disorder and R/O 
PTSD, alcohol dependence in partial remission and cocaine 
dependence in partial remission.  On Axis IV the following 
were noted: problems with the social environment, financial 
problems, housing problems, and occupational problems.  

As the evidence of record included various psychiatric 
diagnoses the Board remanded the Veteran's claim in September 
2008 to determine if the Veteran had psychiatric symptoms 
caused by his verified stressor that met the criteria for 
diagnosis of PTSD.  

A VA psychiatric evaluation was conducted in December 2008.  
The VA examiner reviewed the Veteran's chart and his claims 
folder.  The Veteran told the examiner about the explosion of 
the ammunition dump in service.  He reported having re-
experiencing symptoms of nightmares.  He had persistent 
avoidance symptoms and marked reduction of interest in 
significant activities and feeling detached from others.  He 
also reported persistent symptoms of increased arousal and 
difficulty maintaining sleep (this was partly due to 
nocturia).  He also had irritability with outbursts of anger 
and poor concentration.  He had daily symptoms which he 
indicated were mild to moderate.  The Veteran reported 
continuous alcohol abuse from his time in service and 
indicated he still drank on weekends.  He had relapsed on 
cocaine after 8 years of sobriety and had been abusing 
intermittently.  He had last used cocaine the previous week.  
On Axis I, cocaine and alcohol dependence, cocaine and 
alcohol induced mood disorder with depressive features were 
diagnosed.  

As to whether the criteria for diagnosis of PTSD were met, 
the VA psychiatrist wrote the following:  The Veteran's 
claims folder and current electronic records were reviewed to 
form this opinion.  The patient does not meet criteria for 
PTSD based on DSM-IV criteria.  He endorses symptoms which 
meet criteria primarily for substance induced mood disorder 
with depressive features.  The reported symptoms of hyper 
arousal, avoidance, and re-experiencing which he is able to 
independently endorse, don't alone meet the criteria for PTSD 
nor are they exclusively the domain of PTSD (but rather are 
better explained by his ongoing cocaine and alcohol abuse.)  
There is primarily psychosocial impairment due to his ongoing 
alcohol/cocaine abuse.  

In weighing evidence, the Board considered that the 
psychiatric diagnoses in the claims folder in January 1998, 
April 2000 and April 2005 VA records include diagnoses of 
PTSD.  Diagnoses of PTSD were considered as possibilities to 
be ruled out in June 2000, April 2004 and April 2007.  

In service there was no diagnosis of PTSD.  November 1997 VA 
psychiatric evaluation also did not diagnose PTSD.  September 
2000 VA psychiatric examination did not include diagnosis of 
PTSD.  April 2001 VA nursing notes did not include diagnosis 
PTSD.  October 2003 VA mental health evaluation did not 
include diagnosis of PTSD.  The December 2008 VA psychiatric 
evaluation specifically found the criteria for diagnosis of 
PTSD were not met.  

There are only three diagnoses of PTSD in the claims folder 
and three others which considered the possibility.  Six other 
psychiatric records did not include any diagnosis of PTSD.  
In addition, of those six, four were based on full scale 
psychiatric evaluations of the Veteran.  The only evaluation 
specifically directed at determining whether the criteria for 
diagnosis of PTSD had been met is the December 2008 VA 
psychiatric evaluation.  The examiner not only found 
insufficient symptomatology to support a diagnosis of PTSD, 
he explained that the symptoms exhibited by the Veteran were 
related to his substance abuse not PTSD.  The evidence 
indicating that the Veteran's psychiatric are not related to 
PTSD outweighs, the evidence in support of diagnosis of PTSD.  
The preponderance of the evidence is against the claim for 
service connection for PTSD.  

The regulations require a diagnosis of PTSD which meets the 
criteria set out in the DSM, IV, to support a claim for 
service connection for PTSD.  Service connection for PTSD is 
not warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


